Citation Nr: 0925548	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  04-12 102A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The appellant served on active duty from July 1959 to October 
1959.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  

In connection with his appeal, the appellant requested and 
was scheduled for a personal hearing at the RO.  In a 
December 2004 statement, however, the appellant withdrew his 
hearing request and asked that his claim be forwarded to the 
Board.  

In November 2006, the Board remanded the matter to the RO for 
additional evidentiary development and due process 
considerations.  A review of the record shows that the RO has 
complied with all remand instructions to the extent possible.  
Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The appellant failed, without good cause, to report for a 
VA medical examination which was scheduled for the purpose of 
obtaining a necessary opinion regarding the nature and 
etiology of his claimed psychiatric disorder.  

2.  The record on appeal contains no probative evidence that 
the appellant's current psychiatric disorder was incurred 
during service or is otherwise causally related to his active 
service or any incident therein, including treatment for 
emotional instability reaction.




CONCLUSION OF LAW

A psychiatric disability was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3,307, 3.309, 3.655 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a)(1) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) 
(2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In this case, in a June 2003 letter, the RO notified the 
appellant of the information and evidence needed to 
substantiate and complete a claim of service connection and, 
and of what part of that evidence he was to provide and what 
part VA would attempt to obtain for him.  While the June 2003 
letter did not specifically satisfy all of the notice 
requirements of section 5103(a), particularly the additional 
requirements delineated by the Court in Dingess/Hartman, the 
RO subsequently corrected this deficiency in a December 2006 
letter.  The RO then reconsidered the appellant's claim in a 
May 2009 Supplemental Statement of the Case.  See Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006); see also Medrano v. 
Nicholson, 21 Vet. App. 165 (2007) (holding that a notice 
error may be cured by providing compliant notice, followed by 
a readjudication); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an Statement of the Case or Supplemental Statement of the 
Case, is sufficient to cure a timing defect).  Therefore, the 
Board finds that no further action is necessary to fulfill 
VA's duty to notify under the VCAA.  Neither the appellant 
nor his representative has argued otherwise

Duty to Assist

Under the VCAA, VA also has a duty to assist a claimant in 
the development of a claim.  This includes assisting the 
claimant in procuring service treatment records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).

In this case, the RO has obtained the appellant's service 
medical records.  The RO also contacted the Social Security 
Administration (SSA) and requested information pertaining to 
the appellant's receipt of disability benefits.  In June 
2003, SSA unambiguously advised the RO that they were unable 
to provide the requested information as the appellant's 
folder had been destroyed.  Based on the RO's efforts and the 
response from SSA, the Board finds that it is reasonably 
certain that such records are not available and that further 
efforts to obtain those records would be futile.  38 U.S.C.A. 
§ 5103A(b)(3) (West 2002).

The Board also notes that the record contains selected post-
service private medical records submitted by the appellant.  
Despite being given the opportunity to do so, the appellant 
has neither submitted nor identified any additional post-
service clinical records pertaining to his claim.  In fact, 
in March 2005, July 2005, and April 2009 letters, the 
appellant indicated that he had "made his case" and had no 
further evidence to submit.  He asked that VA decide his 
claim as soon as possible.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(2), (3).  

Finally, the Board notes that the RO has made several 
attempts to schedule the appellant for a VA medical 
examination in connection with his appeal.  38 C.F.R. 
§ 3.159(c)(4) (2006).  In a July 2003 letter, the appellant 
refused to report for the examination, stating that he had 
been having problems with depression and sleep.  The RO 
thereafter offered the appellant the opportunity to report 
for another VA medical examination, but he refused, despite 
being clearly advised of the consequences for failing to do 
so.  See e.g. April 2005 Supplemental Statement of the Case 
("We will also state again that, if you are now able and 
willing to report for a VA examination, please let us know as 
soon as possible."); see also June 2005 Supplemental 
Statement of the Case (citing 38 C.F.R. §§ 3.159, 3.326, and 
3.655 and noting that "A VA examination can be scheduled 
with your written request.  Absent such an examination, with 
a review of pertinent medical records, there is no basis for 
a grant of service connection for depression or any other 
psychiatric condition.").  The RO made its last attempt to 
schedule the appellant for a VA medical examination in April 
2009.  The appellant responded that "I have made my case" 
and failed to report for the examination.  

VA regulations provide that individuals for whom an 
examination has been scheduled are required to report for the 
examination.  See 38 C.F.R. § 3.326(a) (2008).  Where, as 
here, entitlement to a VA benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated on the evidence 
of record.  38 C.F.R. § 3.655.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  38 C.F.R. § 3.655(a).
When a veteran misses a scheduled VA examination, the Board 
must consider (1) whether the examination was necessary to 
establish entitlement to the benefit sought, and (2) whether 
the appellant lacked good cause to miss the scheduled 
examination.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).

In this case, for the reasons previously discussed by the 
Board in its November 2006 remand, a VA medical examination 
is necessary to establish entitlement to the benefit sought.  
With respect to whether the appellant lacked good cause to 
miss the scheduled examination, the record on appeal shows 
that despite receiving notification of the scheduled 
examination and the consequences of failing to report under 
section 3.655, the appellant refused to appear for the 
examination, stating that he had made his case.  Under these 
circumstances, the Board concludes that the appellant lacked 
good cause to miss the scheduled, necessary examination and 
the claim must be considered based on the evidence of record.  
Turk v. Peake, 21 Vet. App. 565, 568 (2008).

In view of the foregoing, the Board finds that it is 
appropriate to proceed with consideration of the appellant's 
appeal based on the evidence of record.  See 38 .C.F.R. §§ 
3.159(c)(4), 3.655.

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the appellant.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the appellant.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issue 
now being decided.  


Background

The record on appeal shows that in October 1956, the 
appellant underwent a medical examination for purposes of 
enlistment in the United States Navy Reserve.  The 
examination report is negative for complaints or findings of 
a psychiatric disorder.  Similar findings were noted when the 
appellant was examined in October 1958 for purposes of 
placement in the Selected Reserve.  

In July 1959, the appellant again underwent a medical 
examination for purposes of entering active duty.  On 
examination, he reported a history of depression or excessive 
worry.  On clinical evaluation, no psychiatric disability was 
noted.  

In-service medical records show that in September 1959, less 
than two months after his entrance onto active duty, the 
appellant sought treatment with complaints of waking up 
throughout the night and becoming almost hysterical with 
fear.  He reported that this had been happening almost 
nightly.  He also reported that he had previously experienced 
such episodes in his civilian life, approximately every 3 to 
4 months.  Based on his complaints, the appellant was 
diagnosed as having an emotional instability reaction, and he 
was referred for further psychiatric evaluation.  

In October 1959, the appellant was hospitalized for 
psychiatric observation.  On admission, he reported that he 
had been reared in a home that fostered insecurity, feelings 
of helplessness, hostility, and anxiety, which had resulted 
in impaired emotional growth.  He indicated that his parents 
divorced when he was 8 years old, and he was eventually 
placed in foster care.  The appellant reported that it was 
during his childhood that he began to experience night 
terrors related to dreams of being subjected to mysterious 
pressures followed by high pitched noises.  He indicated 
these dreams were unstructured and left him feeling terrified 
and apprehensive.  After his graduation from high school, he 
indicated that he enlisted in the Naval reserve.  Since that 
time, he indicated that he had become more unsettled and 
inadequate.  He had shifted from one job to another because 
of his inability to concentrate and perform simple tasks.  At 
the same time, he indicated that his night terrors had been 
occurring with greater frequency.  

After an adequate period of observation and treatment, the 
appellant's case was reviewed by a panel of military 
psychiatrists who agreed that his emotional condition 
precluded his rendering further useful service to the Navy.  
The diagnosis was emotional instability reaction, 
characterized by hyperexcitability and ineffectiveness under 
minor stress; predisposition, marked in view of the lifelong 
pattern of emotional trauma; precipitating stress, mild, 
routine Naval service.  Based on the foregoing, the medical 
Board concluded that the appellant was unfit for further 
service and recommended discharge.  The final diagnosis was 
emotional instability reaction, existed prior to enlistment 
and not service aggravated.  

In April 2003, the appellant submitted an application for VA 
compensation benefits, seeking service connection for a 
psychiatric disorder.  In a June 2003 statement, the 
appellant indicated that his great mental problems had 
started in the Navy, then escalated in 1962 due to a rumor 
that he was a homosexual.  Since that time, he indicated that 
his life had been terrible and filled with unhappiness.  

In support of his claim, the appellant submitted a report of 
a March 1983 psychiatric examination, apparently conducted in 
connection with his application for disability benefits from 
SSA.  After examining the appellant, the clinical 
psychologist concluded that the appellant's diagnosis was 
manic depression, manic phase, with possibly some delusional 
qualities that might fit into some paranoid ideations.  

Also submitted by the appellant were private clinical 
records, dated from June 2003 to December 2003.  In pertinent 
part, these records show treatment for chronic depression.  
In October 2003, a questionable history of bipolar disorder 
was also noted.  


Applicable Law

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as a psychosis, 
may be also be established on a presumptive basis by showing 
that such a disease manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  In such cases, the disease is presumed under the 
law to have had its onset in service even though there is no 
evidence of such disease during the period of service.  38 
C.F.R. § 3.307(a).  

A veteran will be presumed to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. §§ 1112, 1132; 38 
C.F.R. § 3.304 (2006).  History provided by the veteran of 
the preservice existence of conditions recorded at the time 
of the entrance examination does not, in itself, constitute a 
notation of a preexisting condition.  38 C.F.R. 
§§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  

In order to rebut the presumption of soundness, the 
government must show by clear and unmistakable evidence that 
(1) a veteran's disability existed prior to service and (2) 
that the pre-existing disability was not aggravated during 
service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004); see also VAOPGCPREC 3-2003.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  


Analysis

The appellant contends that his current psychiatric 
disability was either incurred in or aggravated during 
service.  

Unfortunately, because the appellant failed to report for a 
VA medical examination without good cause, the Board must 
decide this appeal with a record which is incomplete.  The 
Board is obligated, however, to decide the claim based on the 
evidence of record.  See 38 C.F.R. § 3.655.  After 
considering the available evidence, the Board must conclude 
that service connection for a psychiatric disability is not 
warranted.  

As a preliminary matter, the Board notes that a chronic 
psychiatric disability was not diagnosed during service.  
Rather, the appellant was diagnosed as having emotional 
instability reaction, apparently due to a personality 
disorder.  Congenital or developmental defects such as 
personality disorders, however, are not "diseases or 
injuries" within the meaning of applicable statutes and 
regulations.  38 C.F.R. § 3.303(c).  While service connection 
may be granted in limited circumstances for disability due to 
aggravation of a constitutional or developmental abnormality 
by superimposed disease or injury (see VAOPGCPREC 82-90, 55 
Fed. Reg. 45,711 (1990)); Carpenter v. Brown, 8 Vet. App. 
240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 
(1993)), there is no probative medical evidence indicating 
that the personality disorder identified during service was 
aggravated therein due to a superimposed injury or disease.  

Moreover, the Board observes that the available record 
contains no evidence that the appellant was diagnosed as 
having a psychosis within one year of separation, nor is 
there any indication of a link between the appellant's 
current psychiatric disability, diagnosed as chronic 
depression, and his active service, any incident therein, or 
any claimed continuous symptomatology.  Under these 
circumstances, service connection is not warranted.  

The Board has also considered the appellant's contentions to 
the effect that he had a preexisting psychiatric disorder 
which was aggravated during service.  As discussed above, the 
law presumes a veteran to be in sound condition when enrolled 
for service except as to defects, infirmities, or disorders 
noted at the time of enrollment.  38 U.S.C.A. § 1111; 38 
C.F.R. § 3.304(b).  In this case, at the appellant's July 
1959 service entrance medical examination, he reported a 
history of depression or excessive worry.  No psychiatric 
disability, however, was diagnosed at the time of the 
entrance examination, and his history of having had 
depression or excessive worry is not sufficient to constitute 
a notation of a preexisting condition.  38 C.F.R. 
§§ 3.304(b)(1); Paulson, 7 Vet. App. at 470; Crowe, 7 Vet. 
App. at 246.  Thus, the Board finds that the presumption of a 
sound condition at service entrance attaches in this case.  

The burden of proof is now on VA to rebut the presumption of 
soundness.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that in order to 
rebut the presumption of soundness, the government must show 
by clear and unmistakable evidence that (1) the appellant's 
disability existed prior to service and (2) that the pre-
existing disability was not aggravated during service.  See 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); see also 
VAOPGCPREC 3-2003.  In determining whether there is clear and 
unmistakable evidence that the disorder preexisted service, 
the Board must review of all the evidence of record.  See 
Crowe, 7 Vet. App at 245-6; see also Harris v. West, 203 F.3d 
1347 (Fed. Cir. 2000).

In this case, the Board finds that the presumption of 
soundness has been rebutted.  Again, the appellant was 
diagnosed as having emotional instability reaction.  To the 
extent that the available record is unclear as to whether the 
appellant's emotional instability reaction is a personality 
disorder versus a psychiatric disability, the Board finds 
that there remains clear and unmistakable evidence that the 
condition preexisted service.  

Again, based on a period of observation and treatment, a 
panel of military psychiatrists agreed that the appellant's 
emotional instability reaction had existed prior to service 
and had not been aggravated therein.  This is consistent with 
the other evidence of record, including the appellant's 
reported preservice history of depression or excessive worry, 
as well as the fact that his symptoms manifested so soon 
after his entrance onto active duty.  

Moreover, the Board finds that the record in this case 
contains clear and unmistakable evidence that the appellant's 
pre-existing psychiatric condition, whether a personality 
disorder or a psychiatric disability, was not aggravated 
during service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004); see also VAOPGCPREC 3-2003.  In that regard, 
while the appellant clearly experienced psychiatric 
symptomatology shortly after his entrance into service, the 
fact that he exhibited symptoms in service, in and of itself, 
is not sufficient to show that the underlying condition, as 
contrasted to the symptoms, worsened.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a); Hunt, 1 Vet. App. at 296; Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995).

Moreover, after a period of observation and evaluation, a 
team of military psychiatrists concluded that the appellant's 
condition was not aggravated during service.  Finally, the 
Board observes that the record in this case is thereafter 
negative for objective evidence of complaints of psychiatric 
symptoms for several years after the appellant's separation 
from active service.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(noting that a prolonged period without medical complaint can 
be considered, along with other factors concerning a 
claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic 
or persistent disability).  

On the basis of all the evidence of record pertaining to the 
manifestations of the appellant's psychiatric condition prior 
to, during, and subsequent to service, the Board concludes 
that the evidence of record clearly and unmistakably shows 
that the underlying psychiatric condition, whether due to a 
personality disorder or due to a psychiatric disability, did 
not increase in severity during active service.  38 U.S.C.A. 
1153, (West 2006); 38 C.F.R. 3.306.  

Again, the Board concedes that the exact nature of both the 
appellant's in-service psychiatric condition and his current 
psychiatric condition is less than clear.  As set forth 
above, in November 2006, after reviewing the evidence of 
record, the Board determined that additional development was 
necessary to determine the etiology of the appellant's 
current psychiatric disability and remanded the matter to 
obtain a medical examination and opinion in connection with 
the appellant's claim.  Unfortunately, he failed to report 
without explanation.  The record on appeal therefore 
continues to provide an insufficient basis upon which to 
award service connection for a psychiatric disability.

For the reasons discussed above, the Board finds that service 
connection for a psychiatric disability is not warranted, on 
a direct basis, on a presumptive basis, or on an aggravation 
basis.  The preponderance of the evidence is against the 
claim and it is denied. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for a psychiatric disability is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


